Citation Nr: 0004384	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-48 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from June 1985 to May 
1995.

By way of procedural history, the veteran filed a claim in 
1995 for service connection for chronic fatigue and a 
separate claim for a disability manifested by serious stress.  
By rating action of February 1996, service connection was 
denied for chronic fatigue syndrome and stress.  In July 
1996, a notice of disagreement was filed as to the issues of 
service connection for chronic fatigue syndrome and stress.  
In September 1996, a Statement of the Case was issued as to 
the issue of service connection for chronic fatigue syndrome.  
Service connection for stress was not listed as an issue.  In 
November 1996, a substantive appeal with regard to the issue 
of service connection for chronic fatigue syndrome was filed.  
In a Supplemental Statement of the Case dated in February 
1998, the RO addressed the issue of service connection for 
stress.  By letter dated that same month, the veteran was 
notified that if the Supplemental Statement of the Case 
contained an issue which was not included in the substantive 
appeal, he had to respond within 60 days to perfect his 
appeal.  A timely appeal was not received.  Thus, the only 
issue before the Board is that which is listed on the title 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has presented a plausible claim of service 
connection for chronic fatigue syndrome.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for chronic fatigue syndrome.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §  3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the service medical records shows that on 
enlistment examination in August 1984, the veteran was 
reported to be neurologically and psychiatrically normal.  He 
was reported to have been hospitalized previously for 
fracture of the left tibia and fibula in August 1983.  In 
July 1994, the veteran was diagnosed with situational anxiety 
disorder.  In November 1994, the veteran was reported to have 
been treated for chronic fatigue and multiple joint pain.  In 
March 1995, the veteran was reported to have persistent 
fatigue and multiple joint pain.

In March 1995, a Medical Board Report revealed that the 
veteran had been in good health until shortly after his 
enlistment when, in November 1985, he complained of lower leg 
pain and difficulty with leg length and quality.  He was 
reported to have sustained a hatchet wound to the left ankle 
in 1992 and, since that time, to have had symptoms of leg and 
back pain, chronic fatigue and persistent multiple joint 
symptoms.  The veteran was diagnosed with left leg length 
discrepancy; status post closed left tibia fracture prior to 
enlistment; low back pain secondary to left leg length 
discrepancy; left foot pain secondary to status post closed 
left tibia fracture prior to enlistment; and chronic fatigue.  
The Medical Board reported that the veteran was not able to 
perform the full duties of his rate by reason of a physical 
disability that had existed prior to enlistment but had been 
aggravated by active duty.

In April 1995, the Physical Evaluation Board reported that 
the veteran was unfit for duty.  In regard to unfitting 
conditions and conditions that contributed to the unfitting 
conditions, the veteran was diagnosed with status post closed 
left tibia fracture; left leg length discrepancy; low back 
pain secondary to status post closed left tibia fracture; and 
left foot pain secondary to left leg length discrepancy.  As 
to a condition that was reported not to be separately 
unfitting and not to contribute to an unfitting condition, 
the veteran was diagnosed with chronic fatigue.

Received in August 1995 was the veteran's claim of service 
connection for chronic fatigue.

On VA examination in September 1995, it was reported that 
because of the veteran's complaint of chronic fatigue, 
laboratory studies had been conducted in service, and a mild 
elevation of blood glucose and uric acid had been detected.  
The veteran was diagnosed with fracture of the left tibia and 
fibula prior to enlistment; laceration and possible chip 
fracture of the left tibia, 1991; left leg length 
discrepancy; x-ray evidence of old lateral left ankle 
malleolus fracture, possibly related to inservice injury, 
1986; and bone scan evidence of arthritic changes in right 
ankle and knee, secondary to gait change, due to shortening 
of the left leg.  The examiner noted that x-ray studies of 
the back and left and right lower extremities would be 
performed, in addition to a blood count, urinalysis and blood 
chemistries, to elucidate the cause of the veteran's chronic 
fatigue complaint.  There was no further report of record 
directly addressing the veteran's chronic fatigue complaint.

On VAMC records, reflecting treatment in November 1995, the 
veteran reported that he had been irritable and moody for the 
previous two years and was diagnosed, in part, with 
adjustment disorder with depressed mood.

On VA examination in April 1996, the veteran was diagnosed 
with multiple injuries to the tibia and fibula on the left 
side, which caused him to have shortening of the left lower 
extremity, and arthralgia of the right hip of unclear 
etiology.

During a hearing at the RO in February 1997, the veteran 
reported that he had had chronic fatigue syndrome since 
around August 1993 when he was in service.  He reported that 
he had always been exhausted, even after he had slept.  He 
reported that the fatigue syndrome had started while 
stationed on a submarine.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether it is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran contends, in essence, that he has disability 
manifested by chronic fatigue and stress due to disease or 
injury incurred in or aggravated by service.  
The service medical records show that, in March and April 
1995, the veteran was diagnosed with chronic fatigue.  On VA 
examination in September 1995, the veteran was reported to 
complain of chronic fatigue.  Also, during his hearing at the 
RO in February 1997, the veteran indicated that he had had 
chronic fatigue since approximately August 1993, which is 
when he was in service.  The Board finds that, in light of 
this evidence, together with the fact that the veteran filed 
his claim of service connection for chronic fatigue and 
stress shortly after his discharge from service, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  See Watai v. Brown, 9 Vet. 
App 441, 443 (1996); Hampton v. Gober, 10 Vet. App. 481, 482 
(1997).


ORDER

As a well-grounded claim of service connection for chronic 
fatigue syndrome has been submitted, the appeal is allowed to 
this extent, subject to further action as discussed 
hereinbelow.


REMAND

Because the claim of service connection for chronic fatigue 
syndrome is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
connection with the examination, it must be kept in mind that 
the criteria for a diagnosis of chronic fatigue syndrome has 
been incorporated into a VA regulation.

Sec. 4.88a  Chronic fatigue syndrome.

    (a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires:
    (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and
    (2) the exclusion, by history, 
physical examination, and laboratory 
tests, of all other clinical conditions 
that may produce similar symptoms; and
    (3) six or more of the following:
    (i) acute onset of the condition,
    (ii) low grade fever,
    (iii) nonexudative pharyngitis,
    (iv) palpable or tender cervical or 
axillary lymph nodes,
    (v) generalized muscle aches or 
weakness,
    (vi) fatigue lasting 24 hours or 
longer after exercise,
    (vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state),
    (viii) migratory joint pains,


    (ix) neuropsychologic symptoms,
    (x) sleep disturbance.

38 C.F.R. Part 4, Section

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for 
chronic fatigue syndrome since his 
discharge from service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
All records obtained should be associated 
with the claims folder.  

2.  The veteran should be advised to 
submit supporting documentation that he 
has debilitating fatigue severe enough to 
reduce daily activity to less than 50 
percent of the usual level since service 
discharge.  This may include evidence 
from employers, educational institutions, 
etc.  He should also be asked to submit 
an employment statement showing the dates 
of all employment since service discharge 
and the hours worked.  

3.  The veteran's Chapter 31 educational 
folder should be obtained and associated 
with the claims folder.

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine if he has chronic fatigue 
syndrome, as that disability is defined 
by regulation, and to determine the date 
of onset.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  A copy of this 
Remand must also be made available to the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner determine 
whether the veteran is suffering from 
chronic fatigue syndrome as that term is 
defined by VA (See criteria above); and, 
if so, the date of onset should be noted.

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


